Thornton, J.:
The statute of April 27, 1878 (Stats. 1877-8, p. 574), was a perfect law when it was approved on the day above named, and went into effect when the other portions of the law did. Because it happened that there was then an incumbent to which the statute did not apply, and whose term did not expire until March, 1880, did not prevent the statute" of 1878 from going into effect, but merely postponed its operation as to the successor (Lamb) of the incumbent until he took office. It did not operate in this case until March, 1880, because the casus statuti did not exist until that date, but it was still a perfect statute, clothed with all the force and strength that the legislative power could invest it with.
The statutes passed on in the cases referred to (Peachy v. Board of Supervisors of Calaveras County, 59 Cal. 548, and Speegle v. Joy, 60 id. 278), are entirely different. In those statutes it was specially provided, as far as the matters involved in the cases cited, that the Act should not go into effect until a future day. This is quite a different thing from saying that it shall not apply to an existing state of things, which may be changed any day after the passage of the Act, viz., by the death of the then incumbent, when on his successor taking office a status would occur and exist to which the statute must per force apply. The statute then operated. It went into effect when it was passed, but did not operate then because there was no case for it to operate on. As soon as the case occurred, it found operation. The distinction is between having an operative effect, and going into effect. The statute may go into effect, but can not operate until the casus statuti occurs.
We are of opinion that the judgment of the Court below is correct, and should be affirmed.
*199Sharpstein and Boss, JJ., concurred.